Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 7/19/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 5 recite "…substantially…” The word "substantially" renders the claim indefinite because it is unclear whether the limitation following the word "substantially" is a required by the Applicant as part of the claimed invention or not.  The examiner takes the assumption that the vertical orientation is a required limitation.
Claims 2, 4 and 6-13 depend on claim 1; and hence are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al (US 2598207; hereinafter Bailey) in view of Houston (US 4006754).
As regarding claim 1, Bailey discloses the claimed invention for a valve (annotated fig. 5), comprising: a channel body defining a bent channel space, an elastically flexible element. 
Bailey does not disclose an elastically flexible membrane.  Houston teaches an elastically flexible membrane (col 3 ln 43-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide an elastically flexible membrane as taught by Houston in order to enhance valve performance.
Bailey as modified does not disclose which separates a control space from a flow space in the channel space, and a control connection, providing a fluid connection to the control space, wherein the control space is provided at a radially outermost portion of the channel space, as per a channel bending radius.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide which separates a control space from a flow space in the channel space, and a control connection, providing a fluid connection to the control space, wherein the control space is provided at a radially outermost portion of the channel space, as per a channel bending radius in order to enhance valve performance, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Bailey as modified discloses such that the membrane is flexible between an open position, whereby a cross section of the flow space is substantially that of the channel, and a closed position, whereby the membrane (Houston - col 3 ln 43-45) substantially seals against a radially innermost portion of the channel, as per the channel bending radius.
As regarding claim 2, Bailey as modified discloses all of limitations as set forth above.  Bailey as modified discloses the claimed invention for wherein the membrane is formed from a material having rubber-elastic (col 2 ln 53) properties.
Regarding limitations recited in claims 3-5 which are directed to a manner of operating disclosed membrane and/or valve, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding limitations recited in claims 6-7, which are directed to method of making said briquette (e.g. “wherein the membrane is molded out of plane towards the control space”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the briquette as recited in claims 1 and 6-7 is the same as the briquette disclosed by modified Stephens, as set forth above, the claim is unpatentable even though the briquette of modified Stephens was made by a different process.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
As regarding claim 7, Bailey as modified discloses all of limitations as set forth above.  Bailey as modified discloses the claimed invention for a sectional cut-off portion from the channel body, whereby edges of the membrane are attached between the channel body and the cut-off portion (annotated fig. 5).
As regarding claim 8, Bailey as modified discloses all of limitations as set forth above.  Bailey as modified discloses the claimed invention for wherein edges of the channel body and the cut-off portion are provided with flanges (annotated fig. 5).
As regarding claim 10, Bailey as modified discloses all of limitations as set forth above.  Bailey as modified discloses the claimed invention except for wherein the membrane is clamped between the flanges.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the membrane is clamped between the flanges in order to enhance valve performance, since it was known in the art as shown in Badger et al (hereinafter Badger; 128 between 134 of fig. 3).
As regarding claim 11, Bailey as modified discloses all of limitations as set forth above.  Bailey as modified discloses the claimed invention for wherein the membrane (Houston - col 3 ln 43-45) is attached at an outer portion (Badger - fig. 3; no number) of the flanges, such that an inner portion of a membrane edge is movable between the flanges (Badger – fig. 3).
As regarding claim 12, Bailey as modified discloses all of limitations as set forth above.  Bailey as modified discloses the claimed invention except for wherein the membrane is provided by a bladder, which is attached to a channel wall at the radially outermost portion of the channel space, the bladder enclosing the control space.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the membrane is provided by a bladder, which is attached to a channel wall at the radially outermost portion of the channel space, the bladder enclosing the control space in order to enhance valve performance, since it was known in the art as shown in DE 1125243 (hereinafter DE ‘243 – figs. 5-6)
As regarding claim 13, Bailey as modified discloses all of limitations as set forth above.  Bailey as modified discloses the claimed invention except for wherein a membrane area inside the channel space is at least twice a channel cross sectional area.  Since the instant specification is silent to unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein a membrane area inside the channel space is at least twice a channel cross sectional area in order to enhance valve performance, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (or dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773